Citation Nr: 0912931	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  99-04 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a compensable rating for a right middle 
finger disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
 

INTRODUCTION

The Veteran had active military service from September 1983 
to July 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1998 and January 2002 rating decisions.

In July 2006, the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court); 
which, pursuant to an October 2008 memorandum decision, 
vacated the Board's decision and returned the Veteran's case 
to the Board for compliance with the memorandum decision.

The issue of entitlement to a compensable rating for a right 
middle finger disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show that the Veteran's right knee 
disability was caused by his time in service.

2.  The evidence fails to show that the Veteran's left knee 
disability was caused by his time in service.

3.  The medical evidence of record renders the Veteran's 
assertion that he had knee pain since service wholly 
incredible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
condition are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a left knee 
condition are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran contends that his current bilateral knee 
disabilities were caused by his time in service.

Service medical records reflect that the Veteran sought 
treatment on one occasion while in service for right knee 
pain, but x-rays were normal.  There is no record of any 
complaints of, or treatment for, a left knee injury while in 
service; and the Veteran's lower extremities were found to be 
normal on his separation physical.

Nevertheless, the Veteran asserted (such as at his RO 
hearing) that he injured his right knee when he landed 
awkwardly while playing basketball in the service; and he 
indicated that both of his knees had been bothering him since 
service.

As was pointed out in the memorandum decision, continuity of 
symptomatology may establish service connection, and a 
layperson is qualified to testify as to symptoms such as knee 
pain, of which he or she has firsthand knowledge.  See 
38 C.F.R. § 3.303; Washington v. Nicholson, 19 Vet. App.  
362, 368 (2005).  The Court also pointed out that lay 
evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical records.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

However, it is important to note while a Veteran may be 
competent to provide lay evidence, competency must be 
distinguished from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran has suggested that bilateral knee 
pain has persisted since service.  However, the earliest post 
service treatment records for the Veteran's knees appear in 
1997, more than a decade after the Veteran separated from 
service, when he injured his left knee.  Similarly, in May 
1999 the Veteran injured his right knee, and the doctor in 
August 1999 stated that the Veteran had a 3 month history of 
knee pain (not a 13 year history of knee pain as the Veteran 
alleges); and, in October 2000, the Veteran sought an 
evaluation for his right knee informing the doctor that he 
had initially twisted his right knee playing basketball in 
May 1999.  More importantly, despite seeking considerable 
treatment for his knees in the late 1990s, the treatment 
records fail to show that the Veteran ever informed the 
treating doctor at any of his treatment sessions that he had 
had knee pain since he left service in 1986.

Additionally, the Veteran's claims file is full of post-
service knee injuries, such as when the Veteran felt knee 
pain when landing after jumping in July 1997; when he twisted 
his knee in August 1997 resulting in pain and swelling; when 
a car door slammed into his knee in September 1997, causing 
swelling; or when Veteran heard a pop in his knee while 
playing basketball in December 1997, and was diagnosed with a 
sprained left knee.

While the lack of treatment is not in and of itself 
dispositive of continuity of symptomatology, in this case, 
not only did the Veteran not seek treatment for his knees for 
approximately a decade after service, but he only began 
seeking treatment for his knees after post-service injuries 
to them.  Furthermore, the Veteran did not begin relating 
knee problems to service until he filed his claim for service 
connection in 2001; and an interest in the outcome of a 
proceeding "may affect the credibility of testimony."  
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Additionally, even when the Veteran sought post-service 
treatment for his knees, he did not inform the doctors that 
he had injured his knees in service; rather he related the 
knees problems to specific post-service injuries.

As such, the evidence of record renders the Veteran's 
statements that his knee disabilities began in service wholly 
incredible; and, therefore, service connection based on 
continuity of symptomatology is not warranted based on these 
statements. 

Despite the finding of normal lower extremities at 
separation, and a history of extensive post-service knee 
injuries, the Veteran was nevertheless provided with a VA 
examination in February 2005 to address the etiology of his 
knee disabilities.  The examiner noted the Veteran's in-
service complaint of right knee pain, but observed that there 
was no further treatment for this problem during service, and 
he noted the Veteran's post-service complaints of knee pain.  
The examiner diagnosed the Veteran with chondromalacia with 
femoropatellar syndrome of the knee bilaterally, but he 
opined that it was not likely that the event that occurred in 
the 1980s, which was described in the Veteran's service 
treatment records, continued to the Veteran's present 
conditions.  The examiner then explained that he was of the 
opinion that the problems the Veteran currently had with his 
knees were due to the aging process and was not related to 
his military service.  As such, while the examiner was aware 
of the Veteran's contention that he had had pain in his knees 
since service, he nevertheless found that the medical 
evidence did not in fact support the Veteran's contentions, 
as his knee disabilities were age related.

Additionally, while the Veteran believes that his bilateral 
knee disability began in service, he is not medically 
qualified to provide an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

VA treatment records clearly show current bilateral knee 
problems; and, following the 2008 memorandum decision, the 
Veteran submitted additional private medical records showing 
treatment of the knees, including an MRI from January 2007 
and physical therapy records from December 2006 to January 
2007.  However, while these records demonstrate current knee 
disabilities, the records fail to relate the knee 
disabilities to the Veteran's time in service.

As such, the Veteran's claims file is void of a medical 
opinion of record stating that it is as likely as not that 
his current knee problems are related to his time in service.  
Given that the medical evidence fails to relate the Veteran's 
current bilateral knee condition to his time in service, the 
Veteran's claims for entitlement to service connection for 
left and right knee disabilities are denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in October 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran testified at an RO hearing, and was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

In September 2004, the Board remanded the Veteran's claim, in 
part, to obtain a medical examination of his right middle 
finger.  In the body of the remand, the Board noted that the 
Veteran had undergone VA examination of his finger in January 
2003, where it was noted that an x-ray needed to be made to 
resolve the questions regarding degenerative arthritis.  
However, the Board noted that while the x-ray was performed 
in April 2003 and attached to the report, it did not appear 
that the examiner provided any addendum. 

As such, the Board remanded the Veteran's claim with 
instructions to provide the Veteran's claims file to the 
physician who examined the Veteran's finger in January 2003, 
in order to obtain from that physician the addendum he 
indicated he would provide to his January 2003 report.  

In response, the VA examiner again examined the Veteran's 
right middle finger in February 2005.  He explained that when 
he conducted his examination of the Veteran in 2003, there 
were x-rays of the Veteran's hand which were labeled left 
instead of right.  To be sure the correct hand was being 
evaluated, the examiner ordered additional x-rays, which were 
taken in April 2003.  The examiner then tracked the Veteran's 
multiple injuries to his right hand, including the in-service 
fracture of his right middle finger while playing basketball, 
which was treated with a splint; the post-service traumatic 
amputation of the distal portions of his index and middle 
fingers following an industrial accident in 1995; and the 
bone cyst that was removed in 1999.  After examining the 
Veteran, the examiner concluded that the Veteran did not in 
fact have a current disability of the right hand that was 
associated with his time in service.  The examiner explained 
that the Veteran's disability was related highly to the 
trauma of the industrial accident; and he added that there 
was no current disability as a result of the cyst removal.

In the memorandum decision, the Court concluded that the 
examiner did not follow the Board's remand instructions, 
indicating that the Board had asked for an opinion on any 
arthritis in the middle finger of the Veteran's right hand, 
but the examination report failed to discuss arthritis.  

The Court's instructions are somewhat confusing in light of 
the examiner's conclusion that no current disability was 
present in the Veteran's right hand that was related to his 
time in service, and the Board's 2004 Remand instructions did 
not mention arthritis other than quoting the examiner as 
something X-rays could show.  Nevertheless, given the 
directive of the memorandum decision, the Board must  remand 
the Veteran's claim for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to 
the physician who examined the Veteran's 
finger in January 2003 and February 2005, 
in order to obtain from that physician 
another opinion in which he should 
specifically indicate whether any 
arthritis is present in the middle finger 
of the Veteran's right hand, and if so, 
the examiner should provide an opinion as 
to whether the arthritis is related to the 
in-service fracture of the finger.  The 
examiner should also discuss the role, if 
any, of the traumatic amputation of the 
distal portion of the middle finger in the 
development of any arthritis.  A complete 
rationale should be provided for any 
opinions expressed.  

If this physician is unavailable, the 
Veteran should be scheduled for an 
examination with a different examiner from 
whom the same opinion should be requested.

2.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


